 BERMITEPOWDER COMPANY65of the board of the Company,met with Simonson,representative of the Union, Lut-trell,and Guillen.In that conference,Simonson demanded the reinstatement ofthe dischargees,and the Company answered that the discharges were proper, andthat it would not reinstate Luttrell and Guillen.This leaves one question for disposition,the allegation that the Company refusedto bargain on a contract from on or about November 23, 1954,to the date of theinstant complaint.I find that the Company has refused to bargain within the periodof those dates.,However,itwas stipulated by the parties that the Company's conduct here isbased on the samelegal considerations it presented to the Board and the court ofappeals, in the prior proceeding.Here, in effect,isallegeda continuationof the,offense found in the prior proceeding.I can see no benefit to be gained by issuinga-second order to the Company, requiring it to bargain,while the prior proceedingispending in the court of appeals.The decision of that court will be dispositiveof the Company's defense, in each of these proceedings.Under those circumstances,while I have found that the Company continued torefuse to bargain on a contract during the period set forth above, I deem it advisablethat I refrain from issuing a recommended order at this time and recommend thatupon receipt of the decision of the court of appeals,that the Board issue such orderor orders in the premises as it deems proper.CONCLUSIONS OF LAW1.United Packinghouse Workers of America, AFL-CIO, Local Union 78, is alabor organization within the meaning of Section 2 (5) of the Act.2. Santa Clara Lemon Association is an employer who,at all times materialhereto, is engaged in commerce within the meaning of the Act.3.All production and maintenance employees,excluding all clerical employees,guards, professional employees,and supervisors,as defined in the Act, constitute aunit appropriate for purposes of collective bargaining within the meaning of Section9,(b) of the Act.4.United Packinghouse`Workers of America,AFL-CIO, Local Union 78, hasbeen at all times since July 1,1954,and now is exclusive representative of all em-ployees of the Company in the appropriate unit for the purposes of collective bar-gaining within the meaning of Section9 (a) of the Act.5.By refusing to meet with the Union and negotiate the terms of a contract, uponthe request of the Union,the Company has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and(1) of the Act.6.The Company has not committed the violations of Section 8 (a) (3) and (4),or the other,violations of Section 8 (a) (1) of the Act, alleged in the complaint.The allegations of the complaint setting forth said violations are hereby dismissed.,[Recommendations omitted from publication.]Bermite Powder CompanyandInternational Association of Ma-,,chinists,DistrictLodge No. 727, AFL-CIO,Petitioner.Case,,No. 21-RU-5070. July 9,1956DECISION CLARIFYING CERTIFICATION OFREPRESENTATIVESOn August 12, 1954, pursuant to a stipulation for certification uponconsent election executed August 2, 1954, a representation election wasconducted under the direction and supervision of the Acting RegionalDirector for the Twenty-first Region among the employees in a unitdescribedas "allproduction and maintenance employees, including allshipping and receiving employees, truckdrivers, and all machine shopemployees, employed at the Employer's Saugus, California, plant,excluding ally office employees, clerical employees, watchmen, guards,116 NLRB No. 9.405448-57-vol. 116--G 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDprofessional employees, and supervisors as defined in the Act."As aresult of this election, the Regional Director on August 20, 1954, cer-tified the International Association of Machinists, District Lodge No.727, AFL (hereinafter called the IAM), as bargaining representativefor the unit described above.Thereafter on December 16, 1955, theIAM filed a motion requesting the Board to clarify the unit by deter-mining whether or not certain employees in the Employer's researchand development department are included within the scope of theunit as defined in the stipulation.On March 12, 1956, the Boardremanded the proceeding to the Regional Director for the purpose ofconducting a hearing on the issue raised in the Petitioner's motion forclarification.On April 24, 1956, in accordance with the above order, a hearingwas held before Carl C. Abrams, hearing officer.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Upon the basis of the evidence adduced at the hearing and on theentire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9 (c) (1) and 2 (6) and (7) of the Act.The Employer, contrary to the Petitioner, contends that as technicalemployees, test technicians, and laboratory technicians in the Em-ployer's research and development department are not included withinthe coverage of the certified unit.The parties agree to the exclusionof all other research and development employees.As shown above, there is no specific mention of technical employeesin the certified unit; nor does the record disclose the parties' inten-tions, in reference to these employees, at the time of their stipulation.The Board's usual policy is to exclude technical employees from aunit of production and maintenance employees when one of the partiesobjects to their inclusion.'For reasons set forth below, we find thatthe test and laboratory technicians are technical employees.In viewof this fact, and as the parties had not reached a prior contrary under-standing at the time of their stipulation, we exclude them from theunit.The Employer is engaged in the manufacture of explosives andexplosive devices under Government contracts.Due to the natureof the production process its plant buildings are widely scatteredover an area of some 1,500 acres. The research and development em-1Pollock Paper Corporation,115 NLRB 231. BERMITE POWDER COMPANY67ployees work in the Employer's laboratories, which are physicallyseparated from the production areas and are under separate super-vision.In July 1954, the Employer reorganized its research and de-velopment department and transferred what it deemed to be the bestof its production force into this department as a nucleus for its re-vamped research program.As a result, several of the present re-search and development employees are former production workers;and production employees may .still transfer to research and devel-opment jobs i-f they qualify for such jobs through dexterity and in-telligence tests.Research and development work, however, is confinedto experimental projects.Out of a large number of such projectsin the past 2 years, only a very small percentage has eventually goneinto actual production.Research and development employees receivethe same fringe benefits and are paid on the same basis as productionemployees, but they spend virtually all of their time in the labora-tories, do no production work, and have very little interchange orcontact with production workers.The two test technicians perform tests on items under development,using oscilloscopes, and pressure time curvex machines to determinewhether such' lroducts tivill meet the customers' specifications.Therecord shows that they have had 3 or 4 years' special training, thattheir work is not repetitive, and that they use independent judgmentin their work.Both employees in this classification were hired fromthe outside.There are 12 laboratory technicians, of which 10 are in the processlaboratory section of the research and development department.Thetechnicians in this section work in close association with project en-gineers, assisting them in carrying out experimental projects to de-termine the practical application of theories and designs worked outby the project engineers.The nature of their work is such that theywork on many different projects, very few of which ever reach pro-duction.Like the test technicians, they use oscilloscopes and timerecording machines in their work.Their work requires special train-ing and involves the exercise of more than routine skills, as is shownby the fact that on several occasions laboratory technicians have beenable to offer suggestions to the project engineers which have resultedin the solution of specific problems.The remaining two laboratory technicians work in the chemistrylaboratory section of the research and development department, wherethey assist in blending powders and mixtures that go into productsunder _development.It takes approximately 9 months to train anemployee for this job.The record shows that the Employer hopes toacquaint these employees with all the equipment in the chemistrylaboratory and subsequently to promote them to supervisory positions. 68DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record we find that the laboratory technicians andtest technicians are technical employees?We find for the purposesof this proceeding only and without modifying the unit descriptionas defined by the parties and certified by the Board,' that technicalemployees are excluded from the appropriate unit for which the IAMhas been certified as exclusive bargaining representative.CHAIRMAN LEEDOM took no part in the consideration of the above,Decision Clarifying Certification of Representatives.2 Bell Aircraft Corporation,98 NLRB 1277.8 The unit referred to in the Board's certification is hereby found appropriatefor purposes of collective bargaining within the meaning of Section 9(b) of the Act.Moss Planing Mill Co.andInternational Woodworkers of Amer-ica,CIO.CaseNo. 11-CA-308 (formerly 34-CA-308).July10, 1956SECOND SUPPLEMENTAL DECISION ANDRECOMMENDATIONOn November 19, 1954, in a supplemental proceeding to determinethe amounts of back pay due Roy E. Fulcher and Lee A. Wynne fromthe Respondent,' the Board issued a Supplemental Decision and De-termination, finding the amounts to be $2,184.42 for Fulcher and$3,710.29 2 for Wynne.Upon the Board's motion to the United StatesCourt of Appeals for the Fourth Circuit to enter an amended decreemaking definite the amounts of back pay due, the court remanded thecase to the Board 3 The court stated, "We shall, accordingly, setaside the Board's order with the direction that it make findings of theamount due Wynne, with a deduction of the amount awarded himunder the Workmen's Compensation Act and with the further de-duction of what he could have earned elsewhere had he used duediligence to secure other suitable employment.As to Fulcher, theBoard's order is set aside with the direction that the Board deductfrom the amount awarded him such an amount as Fulcher could haveearned had he used due diligence to seek other suitable employment,including agricultural employment."As the Board has accepted the remand, we shall herein reconsiderthe above-mentioned Supplemental Decision in the light of the court'sviews, which we recognize as binding upon us for the purpose ofdisposing of this case.Contrary to the Board, the court directed that the money Wynnereceived under the North Carolina Workmen's Compensation Act beI SeeN. L. R. B. V. Moss Planing MillCo., 206 F. 2d 557 (C. A. 4) enforcing theBoard's order that Fulcher and Wynne be reinstated with back pay.2110 NLRB 933, as amended by Board order of April28, 1955.'N. L. R. B. v.MossPlaning MillCo., 224 F. 2d 702 (C. A. 4).116 NLRB No. 8.